Citation Nr: 1708837	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  14-37 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) (claimed as mental disorder and sleep disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had active military service from August 1990 to March 1991.  Thereafter it appears he was a member of the U.S. Army Reserve from March 1991 to September 1998 although the exact date of discharge is not readily determinable from his service records.  He apparently also served with the Texas Army National Guard from June 2002 to May 2004 and the Oklahoma National Guard from September 2006 to May 2007 (although the records indicate he never served any duty periods during this time).  It also appears he reenlisted with the U.S. Army Reserve in February 2007.  Although nothing in his service records indicates he has been discharged from said service, his medical treatment records show his report that his stopped serving in 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in September 2011 and June 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In the September 2011 rating decision, the RO granted service connection for tinnitus and denied service connection for bilateral hearing loss.  In an October 2011 Notice of Disagreement, the Veteran disagreed with the denial of service connection for bilateral hearing loss.  In September 2014, the RO issued a Statement of the Case.  In October 2014, the Veteran perfected his appeal by submitting a VA Form 9 and requested a hearing before the Board via video-conference.

In October 2011, the Veteran filed a claim for service connection for a low back disorder, a bilateral hip disorder, a bilateral knee disorder a bilateral ankle disorder a bilateral foot disorder, a mental disorder, a sleep disorder, a neck disorder, diabetes mellitus, type II, hypertension, diabetic retinopathy in both eyes, and peripheral neuropathy in all four extremities.  In May 2012, the Veteran filed a supplemental claim seeking service connection for PTSD.  In the June 2013 rating decision, the RO granted service connection for patellofemoral pain syndrome of the right knee and arthralgia of the right foot, but denied service connection for left knee disorder, bilateral ankle disorder, bilateral hip disorder low back disorder, left foot disorder, PTSD claimed as mental disorder and sleep disorder, cervical spine disorder, diabetes mellitus, type II, hypertension, diabetic retinopathy in both eyes, peripheral neuropathy in all four extremities and a right shoulder disorder.  The RO also denied entitlement to a total disability rating based upon unemployability due to service-connected disabilities.  In November 2013, the Veteran disagreed with the RO's denial of his claims for service connection for PTSD/anxiety/depression, osteoarthritis of the lumbar/thoracic spine, and diabetes mellitus, type II.  In August 2014, the RO issued a Statement of the Case as to these three issues.  In October 2014, the Veteran perfected his appeal by submitting a VA Form 9 and requested a hearing before the Board via video-conference.

The Veteran and his spouse appeared and testified at a Board video-conference hearing held before the undersigned Veterans Law Judge in February 2016.  A copy of the transcript of this hearing has been associated with the claims file.  

Thereafter, in April 2016, the Board issued a decision on the Veteran's appeal denying his claims for service connection for an acquired psychiatric disorder, diabetes mellitus, type II, and a low back disorder.  In addition, the Board dismissed the claim for entitlement to a TDIU as the Veteran had withdrawn this claim at the February 2016 hearing.  The claim for service connection for bilateral hearing loss was remanded for additional development.

With regard to the remand of the claim for service connection for bilateral hearing loss, the Board finds that substantial compliance with the prior remand has been accomplished.  Substantial compliance with a remand order, not strict compliance, is required.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010); Dyment v. West, 13 Vet. App. 141, 147 (1999).  Therefore, the Board may proceed forward with adjudicating the Veteran's claim without prejudice to him.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 

The Veteran appealed the Board's April 2016 decision denying the claims for service connection for an acquired psychiatric disorder, diabetes mellitus, type II, and a low back disorder to the Court of Appeals for Veterans Claims (Court).  In September 2016, pursuant to a Joint Motion for Partial Remand (JMPR), the Court vacated the Board's April 2016 decision only as to its denial of service connection for an acquired psychiatric disorder and remanded that issue to the Board for action pursuant to the JMPR. The Veteran withdrew the appeal as to the issues of service connection for diabetes mellitus, type II, and a low back disorder, and therefore the Board has no further jurisdiction over those claims.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Any bilateral hearing loss the Veteran may currently have is not related to his military service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Initially the Board finds that, with respect to the claim discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Neither the Veteran nor his representative has argued otherwise.  While the psychiatric issue on appeal is being remanded, in part, for additional service mental health records, there is nothing similar in the evidence of record which suggests that there may be outstanding, relevant service treatment records in regards to the hearing loss claim.

The Veteran claims he has bilateral hearing loss that he believes is related to his active service due to exposure to heavy machine equipment and artillery equipment.  The Board notes that the RO granted service connection for tinnitus in a September 2011 rating decision, which is evaluated as 10 percent disabling.  The grant was based upon a VA examiner opining that the Veteran's tinnitus was due to his military noise exposure.  Thus, military noise exposure has been previously conceded.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet. App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309(a) the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir. 2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service. 

38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson, 581 F.3d at 1313; Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

With respect to hearing loss, VA has specifically defined what is meant by a "disability" for the purposes of service connection:  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

A veteran is not required to show that hearing loss was present during active military service in order to establish service connection.  See Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  Rather, he/she may establish the required nexus between his/her current hearing disability and his/her term of military service by showing that his/her current hearing disability resulted from personal injury suffered in the line of duty.  Id.  Claims for service connection must be considered on the basis of the places, types and circumstances of a claimant's military service.  38 C.F.R. § 3.303(a).  

Service treatment records show audiometric testing conducted in March 1990 on enlistment examination demonstrated pure tone thresholds (in decibels) as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
10
LEFT
5
0
0
0
20

In addition, reference audiogram in January 1991 (conducted during active service) demonstrated pure tone thresholds (in decibels) were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
0
5
LEFT
0
10
5
0
10

The Veteran had an entry level discharge due to performance and conduct and, therefore, did not undergo a separation examination prior to his discharge from active duty in March 1991.  

On examination in June 2002 for entrance into the Army National Guard of Texas, the Veteran did not report a history of hearing loss and pure tone thresholds (in decibels) on audiometric testing were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
0
15
LEFT
10
10
5
0
20

In addition, in March 2003, the Veteran denied wearing hearing aids on an annual medical screening for the Army National Guard of Texas.

Based upon this evidence, the Board finds that the Veteran did not have a hearing loss disability during his active military service or for many years thereafter as this evidence fails to establish that his pure tone thresholds were 26 decibels or higher in at least three levels or 40 decibels in at least one.  

Consequently, the earliest clinical evidence of possible hearing loss disability for VA benefits purposes in the record is a private audiologist's records from June 2011.  Pure tone thresholds (in decibels) on audiometric testing were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
55
85
110
LEFT
15
20
20
70
100

Speech audiometry was 100 percent bilaterally.  

The Board finds, however, that this examination is not valid for adjudication purposes as the audiologist indicated that the test results were inconsistent.  The audiologist stated in her report that the Veteran gave inconsistent responses when the left ear was tested and gave no response at all when they began testing the right ear pure tones.  The Veteran had to be reinstructed.  Even with reinstruction, the evaluator stated that the Speech Recognition Test did not agree with pure tones as word recognition scores were better than what would be expected.   

In contrast, on VA examination in August 2011, pure tone thresholds, in decibels, on audiometric testing were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
25
30
LEFT
10
15
20
25
20

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 96 percent in the left ear using the Maryland CNC word list.  The examiner stated that there was no diagnosis of bilateral hearing loss because there was no pathology to render a diagnosis.  There is no indication from the examiner that the Veteran's responses were not reliable on this examination.

The next evaluation of the Veteran's hearing in the record is not until May 2014 when the Veteran was evaluated at the VA Medical Center in South Texas.  His main complaint was intermittent tinnitus but he stated that he also experiences some difficulty hearing speech communication.  Pure tone thresholds, in decibels, on audiometric testing were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
25
45
LEFT
25
25
25
25
50

The assessment was mild to severe sensorineural hearing loss above 3000 Hertz in the right ear and moderate to severe sensorineural hearing loss above 3000 Hertz in the left ear with excellent speech discrimination scores bilaterally.  The Veteran was not considered a hearing aid candidate.  

The Veteran disagreed with the assessment that he did not need hearing aids and underwent repeat evaluation in June 2014.  He reported having difficulty hearing his teacher in a classroom environment and having to sit in the front of the class to be able to understand the lecture.  Pure tone thresholds, in decibels, on audiometric testing were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
25
35
LEFT
15
15
10
15
30

It was noted that pure tone threshold data revealed a slight to mild high frequency sensory hearing loss in both ears.  With regard to Speech Recognition Testing, it was noted that the Veteran's initial response range was greater the 30 decibels but with frequent re-direction to task, his responses became more consistent.  During speech testing, he needed to be frequently reminded to repeat the words, even if it required a guess.  Final PTA/SRT agreement indicated "good" inter-test reliability when testing was completed.  There was no significant asymmetry.  His word recognition scores were 92 percent and 88 percent in the right and left ears, respectively.  The assessment was slight to mild high frequency hearing loss bilaterally.  He was again determined not to be a hearing aid candidate.  

In May 2015, the Veteran submitted the report of a private audiometric evaluation conducted in April 2015.  The report shows the Veteran reported having a moderate loss of hearing involving both ears that began gradually seven years before and may be related to noise exposure.  The Veteran stated noise exposure was secondary to shooting which had occurred over the prior 15 years.  It was further noted that the Veteran was "in the military and has had loud noise exposure in the past.  Extensive noise exposure due to history of military loud noise exposure."    

Pure tone thresholds, in decibels, on audiometric testing were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
85
65
80
100
95
LEFT
85
50
85
95
95

The Veteran was assessed to have sensorineural hearing loss, combined type.  The private physician opined:  "By history, primarily a noise induced pattern with military firearm extensive exposure.  Possible diabetic VIII nerve effect cannot be ruled out.  Consideration for amplification strongly recommended."

The Veteran underwent annual audiometric evaluation at the VA Medical Center in September 2015.  Pure tone thresholds, in decibels, on audiometric testing were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
20
30
LEFT
15
20
20
20
25

It was noted that these pure tone test results revealed a normal to mild high frequency only sensorineural hearing loss in both ears.  Speech discrimination was attempted but the Veteran did not respond despite multiple levels, instructions and inputs.  Thus, speech discrimination scores were not obtained.  However, it was noted that pure tone and speech results were consistent.  The Veteran was again determined not to be a candidate for hearing aids.

In September 2015, the Veteran also underwent VA examination.  The examiner stated that he was unable to provide an opinion regarding whether the Veteran had hearing loss due to poor inter-test consistency and results consistent with non-organic hearing loss on examination.  The Veteran's speech reception thresholds were obtained to recorded speech at 18 decibels hearing loss in the right ear and at 22 decibels hearing loss in the left ear, which is consistent with normal hearing bilaterally.  However, the Veteran would not respond to word recognition score test stimuli during the examination (presented at 40 dB SL AU).  He was reinstructed several times to respond to each word even if a guess is required.  There was no improvement following reinstruction.  The examiner stated that the Veteran's admitted pure tone average was 40 decibels above his admitted speech reception threshold bilaterally, which is consistent with non-organic hearing loss.  His responses to pure tone stimuli were highly inconsistent.

The Board remanded the Veteran's claim in April 2014 because, although the RO had denied the claim based on no hearing loss disability for VA compensation purposes pursuant to 38 C.F.R. § 3.385, the Board found that the VA treatment records were incomplete but indicated reliable audiometric pure tone testing possibly showing the Veteran actually has a current hearing loss disability.  However, the September 2015 VA examiner failed to take that into consideration in rendering an opinion despite acknowledging the prior audiometric testing at VA in May 2014, June 2014 and September 2015.  However, most of the prior audiometric tests were found to be unreliable because of the Veteran's inconsistent responses.  Thus, the Board remanded to obtain the Veteran's complete VA treatment records, specifically the audiometric test results from May 2014, June 2014 and September 2015, as well as a new VA examination to retest the Veteran's hearing and to obtain a medical opinion as to whether any hearing loss found (either based on the new testing or upon any prior reliable testing) was related to the Veteran's military noise exposure.  

On remand, the audiometric test results for the May 2014, June 2014 and September 2015 VA Medical Center Audiology evaluations were obtained and associated with the claims file in May 2016.  Thereafter, a new VA examination was conducted in June 2016.  Again the examiner stated that she was unable to provide an opinion regarding hearing loss due to poor inter-test consistency and results consistent with non-organic hearing loss on examination.  

The examiner noted that the Veteran's speech reception thresholds were 10+ decibels higher than on the audiology examinations in May 2014, June 2014 and September 2015.  The Veteran denied any changes to his hearing or significant injuries since the last audiograms in September 2015.  The examiner stated that the Veteran would not respond to word recognition score test stimuli during the examination (presented at 70 decibels masked bilaterally).  She noted that the Veteran had speech scores of 92 percent bilaterally at comfortable volumes in 2014.  In 2015, examiners at both examinations noted that the Veteran refused to respond to word recognition stimuli.  He was reinstructed several times to respond to each word even if a guess is required.  There was no improvement following reinstruction.  

Pure tone testing was attempted, however, the Veteran's admitted pure tone thresholds were 20 to 30 decibels above stable thresholds obtained in June 2014 and September 2015, and elevated 20 decibels above reported SRT's today.  His responses to pure tone stimuli were highly inconsistent.  The examiner stated that the results are highly indicative of a non-organic component to the Veteran's hearing loss.

Despite not being able to render a diagnosis based upon that day's testing, the examiner still provided a medical nexus opinion as requested by the Board.  The examiner noted that the Veteran's VBMS and CPRS records were reviewed. She stated that the Veteran entered and exited military service with normal hearing bilaterally based on the March 1990 enlistment and January 1991 in-service audiograms.  Additionally, normal hearing was present bilaterally from 500-6000 Hertz on the June 2002 audiogram, with normal hearing from 500-3000 Hz on August 2011, May 2014, June 2014, and September 21, 2015 audiograms.

The examiner opined that, based on the Veteran's in-service audiograms, any hearing loss he may currently have would be less likely than not due to military noise exposure.  Her rationale for this opinion is that the Veteran's hearing was normal at separation from military; there is no evidence in the record that the Veteran sustained noise injuries based on the audiograms; and once military noise exposure is removed, hearing would not be expected to get worse.  Consequently, there is no basis to conclude that this hearing loss was causally related to military service.  The Institute of Medicine (2006) reported that, based on current understanding of auditory physiology, hearing loss from noise injuries occurs immediately following exposure.  The Institute of Medicine stated there was no scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after such noise exposure.  Therefore, there is no scientific basis on which to conclude that the current hearing loss was caused by or the result of military service, to include military noise exposure.

As to whether the Veteran has a current hearing loss disability, the Board finds that the medical evidence is not clear on this because the Veteran's testing is often inconsistent and unreliable on audiometric testing rendering the tests unreliable for diagnostic purposes and, on the tests that appear to be reliable, he does not appear to have pure tone thresholds that meet the criteria for a hearing loss disability set forth in 38 C.F.R. § 3.385.  The VA treatment records appear to be the most reliable and demonstrate at least the presence of a slight to mild high frequency hearing loss that may meet the requirements of § 3.385 based upon the speech discrimination score being below 94 percent as established in the June 2014 Audiology Note (the Board notes that the word list used to obtain those scores is not indicated so it is not clear whether the Maryland CNC was used, which is required by the regulation).  However, the Board finds that, even if the Veteran has a current bilateral hearing loss disability, service connection is not warranted as the preponderance of the evidence is against finding that it is related to his military service.  

The Board acknowledges that there are contrasting medical opinions here - one favorable and one unfavorable to the Veteran's claim.  While the Board may not reject a favorable medical opinion based on its own unsubstantiated medical conclusions, see Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board does have the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board may appropriately favor the opinion of one competent medical authority over another, provided that it offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  A physician's access to the claims file and the thoroughness and detail of the opinion are important factors in assessing the probative value of a medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.).  The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 11 Vet. App. 345, 348 (1995).  Moreover, an opinion based upon an erroneous factual premise has no probative value.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (The Board may disregard a medical opinion that is based on facts provided by a veteran that have been found to be inaccurate or in contradiction with the facts of record.).

In the present case, the Board finds the VA examiner's medical opinion to be more probative and persuasive as to the question of a nexus relationship between any current bilateral hearing loss the Veteran may have and his active military service because it is clearly based upon a review of the clinical evidence of record , expressed in a thorough manner with a discussion of the relevant evidence, and is based upon an accurate factual premise as set forth by the evidence of record.  

In contrast, it is unclear to the Board the exact factual premise upon which the private physician based his medical opinion.  Although the physician stated he knew the Veteran was in the military and that he had loud noise exposure, it is unclear whether he reviewed the Veteran's service records and it is unclear whether the physician took into account the correct facts as related to the Veteran's service (for example, that the Veteran only served on active duty for six months and the remainder of his service was with the Reserve and National Guard).  This is especially of concern given the Veteran's consistent inaccurate reports of his military service as seen in the record (most significantly, his reports of combat service in the Persian Gulf War).  It is also unclear as to whether the private physician took into account the possibility of non-service noise exposure such as the Veteran having worked as a police officer, which would have exposed him to firearms as well (see e.g., May 2014 VA Audiology Consult note).  Furthermore, the private physician does not provide any real rationale expressed in a clear and understandable manner for the opinion provided.  He makes no reference to the clinical evidence to support his opinion.  All of these issues with the private medical opinion lessens its probative value.

As for the Veteran's current hearing loss being related to his Reserve and/or National Guard service, the Board finds that the evidence fails to demonstrate any event, injury or disease was incurred during any period of active duty for training or any injury incurred during any period of inactive duty training to which the Veteran's hearing loss can be specifically linked.  Without such a showing, service connection is not warranted based upon such service.

After considering all the evidence of record, the Board finds that the preponderance of the evidence is against finding that service connection for a bilateral hearing loss disability is warranted.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

The Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, is remanded to comply with the Court's September 2016 order and the JMPR.

In the JMPR, the parties agreed that the Board made two errors in denying this claim.  One of those errors was in rendering a decision without ensuring that all service treatment records were obtained.  Specifically the parties pointed to a January 31, 1991 chronological record of medical care indicating that the Veteran was seen at the Division Mental Health Service at Schofield Barracks in Hawaii for an intake/screening interview.  No details about the intake/screening interview were provided, but the specialist who wrote the note stated that "[f]urther information can be found in this clinic's confidential files," and that "[a]ccess to this information will be on a 'need to know' basis . . . ."  The JMPR notes that "[t]his document suggests that additional service medical records, or, at the very least, 'other relevant records pertaining to' Veteran's active service held by a government entity, may exist.  38 U.S.C. § 5103A(c)(1)(A)."  On remand, the parties agreed that the Board must attempt to obtain any records associated with the Veteran's January 31, 1991 intake/screening interview at Division Mental Health Service pursuant to 38 C.F.R. § 3.159(c)(3) (providing that, in a compensation claim, VA will make efforts to obtain the claimant's service medical records, if relevant to the claim, and other relevant records held by a government entity).

Second, the parties agreed that the Board erred by providing an inadequate statement of reasons or bases when it found that VA was not obligated to obtain a medical examination relating to his claim.  Specifically it found that the Board did not provide a sufficient statement as to why the private medical opinions submitted by the Veteran were not sufficient to satisfy the "low threshold" of 38 C.F.R. § 3.159(c)(4)(i)(C) and McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. The third part could be satisfied by competent evidence showing post-service treatment for a condition or other possible association with military service.  38 C.F.R. § 3.159(c)(4).  The threshold for establishing the third element is low for there needs only be evidence that "indicates" that there "may" be a nexus between the current disability and military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010).  

In October 2011, the Veteran filed a claim seeking service connection for a mental disorder and a sleep disorder.  In May 2012 he filed a supplemental claim for service connection for PTSD.  He submitted several statements regarding his claim for service connection for PTSD indicating that he has "thinking of combat, field incident, Desert Storm ... painful experience," "thoughts of battle training and loud bangs of cannon fire ... serious combative training ... heard my friend had gotten killed ... excessive Army training ... Sgt. playing heading games," "combative exercises ... memories of active wartime," and "through various exercises in the Army - being yelled at and various Army exercises, soldiers, were shot by various backfire bullet on training exercises ... night fire ... 228 unit exercise."   However, these statements, considered along with his service personnel records and telephonic contact, were determined to lack sufficient detail and information required to the verify stressors in connection with the Veteran's PTSD claim.  See June 2013 Formal Finding.  

To his VA treating physician's, the Veteran related significantly more detailed, and what appear to be very different, stressors for his alleged PTSD. On December 9, 2011, the Veteran first received mental health treatment in the VA emergency department for depression, which he related to having lost his daughters two years previously and not being able to communicate with them for the past eight months and lack of financial resources.  However, he also had a positive PTSD screen and was evaluated by a social worker whom he told that he was in service with the Army from 1990 to 1995 and served in combat during the Persian Gulf War.  He told her that he experienced the trauma of seeing people die, two of whom were close friends.  It is also noted that he said he recently filed a claim for PTSD.  A December 22, 2011 Mental Health Intake Evaluation Consult Note shows the Veteran reported he was deployed to the Gulf War in 1991 and that he witnessed two friends get shot while in Iraq.  He also denied having any disciplinary problems.  A March 5, 2012 Psychology Note indicates the Veteran reported he was on active duty and deployed during the first Gulf War and witnessed several friends being killed in the line of duty, with one of these friends was killed in front of him while they were on patrol at a forward operating base.  An April 27, 2012 Psychology Note shows the Veteran reported serving in an artillery unit in Desert Storm and witnessing two friends getting killed by mortar attacks.  He also reported experiencing frequent mortar attacks and handling dead bodies and the badly injured.  Based upon these reports by the Veteran, he was diagnosed to have combat-induced PTSD by the VA physicians.

In contrast, in a February 6, 2015 VA Psychiatry Note, the Veteran related a different stressor.  At this time, he had a change in provider to whom he reported that his traumatic event was related to some training and field exercise where there were loud rounds firing at different directions while he was in artillery.  

However, according to the Veteran's service records, he only served on active duty for six months starting in August 1990 at Fort Sills, Oklahoma, and then from January 1991 at Schofield Barracks, Hawaii.  He was discharged from active duty in March 1991 to the U.S. Army Reserve and served on inactive duty until September 1998.  According to his Points History, he never served again on active duty.  There is no record that the Veteran was ever deployed to the Persian Gulf or that he ever served in combat.  Moreover, the service records show the Veteran had multiple disciplinary actions against him that led to his discharge, including an Article 15.  The Board does acknowledge, however, the Veteran did serve with an artillery unit and, therefore, most likely participated in field maneuvers where there were loud rounds fired.  Thus, only to the extent that the Veteran reports exposure to training and field exercises with loud rounds firing is his reports consistent with the actual circumstances of his military service given to his VA treating physicians.

Furthermore, in the private medical statements dated in March 2015 and February 2016, the Veteran's private physicians set forth a completely different stressor as well in that they say the Veteran's stressor was "bullying."  The March 2015 private physician states the Veteran underwent "continuous bullying"  "verbally, mentally and physically" and that he was exposed to this non-stop during his "years of active service."  At the February 2016 Board hearing, the Veteran also related his current psychiatric problems to be "picked on, bullied" in service.  He testified that he called his brother who was stationed in Germany and told him "I can't take this no more, I might commit suicide"; and his brother must have told their father because he was sent to mental health and was told he some kind of manic depressive disorder or schizophrenia.  

The Veteran's claim of bullying in service is very vague and, at this time, there is insufficient evidence to attempt to corroborate it as a PTSD stressor.  Thus, on remand, the Veteran should be requested to provide more detailed information regarding any specific incidents of in-service bullying that he relates to his PTSD, whether during his active service or his Reserve and/or National Guard service.  If such incident was during a period of Reserve or National Guard service, the Veteran must identify the specific period of active duty for training or inactive duty for training during which such incident occurred.  If sufficient stressor detail is obtained, any necessary efforts should be undertaken to corroborate the Veteran's stressor.  If it is determined that the Veteran has not provided sufficient information to verify this claimed PTSD stressor, a formal finding should be completed and the Veteran and his representative should be notified of such finding.

Also with regard to the Veteran's allegation of an in-service onset during active duty made at the Board hearing in February 2016, the Board notes that the service records show that, within a few weeks of being assigned to Schofield Barracks in Hawaii, the Veteran began receiving counseling for various reasons such as substandard performance, disobeying a lawful order, and failing to go at the time prescribed to his appointed place of duty.  He received one Article 15 on February 5, 1991, for violation Articles 91 and 86 of the Uniform Military Code of Justice for disobeying a lawful order and failing to report for duty.  On February 21, 1991, the Veteran's commanding officer recommended his separation under the provisions of AR 635-200, Chapter 11, Paragraph 11-2.  

Attached to the commanding officer's recommendation for separation was the report of a Mental Status Evaluation conducted on February 17, 1991, in which the evaluator indicated that the Veteran was evaluated having referred himself through his commander.  The result of that evaluation was that there was no evidence that the Veteran had an emotional or mental disorder of psychiatric significance or of sufficient severity to warrant disposition through medical channels, and the problems presented by the Veteran were not amenable to hospitalization, brief treatment, a rehabilitative transfer, disciplinary action, retraining, or a MOS reclassification.  It was this evaluator's opinion that it was unlikely that any rehabilitative measures would produce an effective soldier out of the Veteran because of his excessive desire to be discharged from the Army as he was apathetic, immature, inept and unmotivated to become a productive soldier, and further retention of this soldier would likely create additional management problems for the Commander.  Thus, the evaluator recommended administrative separation.

These records do not show the Veteran complained of being bullied or mistreated or that he was suicidal.  However, as mentioned above, in this remand, the Board is requesting a search for additional mental health treatment records and those may provide additional evidence regarding the Veteran's mental health status at that time.  Thus, any additional records obtained should be reviewed with the Veteran's report in mind.

Furthermore, the treatment records, both VA and private, show the Veteran is diagnosed to have multiple mental health disorders other than PTSD.  VA treatment records show diagnoses of depression, not otherwise specified; major depressive disorder, recurrent; psychotic disorder, not otherwise specified; schizoaffective disorder; major depressive disorder with psychosis; anxiety disorder, not otherwise specified.  Private records show diagnoses of mixed anxiety and depressed moods/adjustment disorder and schizophrenia, paranoid type.  Pursuant to the Veteran's testimony at the Board hearing, he relates the onset of his depression and/or schizophrenia to his active service.  

Furthermore, the private medical statements indicate a relationship between the Veteran's current mental health diagnoses and the bullying alleged to have occurred in service.  The Board notes that, even if there isn't a verifiable stressor to support service connection of PTSD, service connection for other psychiatric disorders do not require a verifiable stressor.  Though each disabling condition for which he seeks service connection must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).  

The Board notes that the earliest evidence of mental health evaluation after service is in the Social Security Administration records.  In July 2011, the Veteran underwent psychological evaluation at which he reported that he gets depressed and was very sad that he lost a good job in law enforcement, which he had held for 10 years and lost after the sheriff was not re-elected.  As a result of this examination, he was diagnosed to have Axis I diagnoses of bipolar II disorder and attention deficit/hyperactivity disorder, combined type.  The examiner also diagnosed the Veteran to have Axis II diagnoses of borderline intellectual functioning and narcissistic personality disorder features.  The Veteran was also evaluated in August 2011 at which time he reported being depressed and prone to sadness for the prior six years due to the mother of his two children leaving him and taking his children away and he had been unable to obtain custody of them due to his inability to find a good job.  He linked these events as the source of his present situation, frustration, anxiety, disappointment, depression and poor self-esteem.  He reported that the feeling of isolation, depression, lack of motivation, frustration and anger has been steadily increasing; and he feels nervous, anxious and wondering about himself and his future.  He denied past psychiatric hospitalizations or outpatient psychiatric treatment.  The assessment was dysthymic disorder and schizoid personality trait. 

In addition, the first evidence of a psychotic disorder is not seen until a June 2012 VA hospitalization when he was diagnosed to have a psychotic disorder, not otherwise specified (differential diagnoses of paranoid schizophrenia versus delusional disorder versus depression with psychosis).  He reported taking a machete to work due to fear of a co-worker and her husband harming him, visual hallucinations (shapes, circles and squares floating in the air) associated with sleep, and voices taunting him and telling him to kill himself.  Although he reported these symptoms occurring for only a few months, it was noted that his ex-wife reported he had been experiencing psychotic symptoms for at least two years.  The physician commented that the Veteran's clinical picture was unique due to a somewhat illogical verbal history elicited during the interview and anxiety that seemed out of proportion and of a different quality than what is standard with anxiety disorders.  Rather the physician stated that the collateral and chart review indicate concern for a paranoid psychosis, which fits with the level of anxiety the Veteran presented with and offered an explanation for the drop off in functioning that had been seen over the past one to two years.  Thereafter the Veteran has been given alternating diagnoses of schizoaffective disorder and major depressive disorder with psychosis or psychotic features.  

Based on the evidence, the Board finds it is sufficient to trigger VA's duty to assist in obtaining a VA examination with a medical opinion.  The VA treatment records and private medical statements are competent medical evidence showing current diagnoses of mental health disorders although there is a question regarding the credibility of the diagnoses of PTSD in these records given the lack of a verified stressor, especially in the VA treatment records given the Veteran's report of combat service in the Persian Gulf which is not supported by his official military service records.  There is also evidence that questionably establishes an event in service in that there are first and third-hand statements that the Veteran was "bullied" during service although the Board has not at this time addressed the credibility of the such statements and further development is needed to support the Veteran's contention that he was bullied in service to verify such as a valid PTSD stressor.  Finally, the private treatment records indicate a relationship between the Veteran's current mental health diagnoses and his being bullied in service.  Although these medical statements have inadequacies when it comes to assigning them probative weight, they are sufficient for the low threshold in 38 C.F.R. § 3.159(c)(4)(i)(C) to trigger VA's duty to assist in getting a medical examination or opinion.

Thus on remand, once all additional development has been accomplished to obtain any attainable in-service mental health treatment records and to verify any in-service PTSD stressor(s), the Veteran should be scheduled for a VA examination to determine the nature and severity of his current psychiatric disorder or disorders.  The VA examiner should be advised of the Veteran's claimed PTSD stressor(s) and if it has been verified or not.  The examiner should be asked to provide a medical nexus opinion as to whether any identified mental health disorder diagnosed is related to the Veteran's active military service or to any period of active duty for training or inactive duty training during the Veteran's service with the Army Reserve of Texas Army National Guard.  The Board notes that, although the Veteran enlisted and enrolled with the Utah Army National Guard, the service records show that he never actually served any period of duty with it.  Consequently, the Board finds that this period of inactive service need not be considered when reviewing the Veteran's periods of service.  Furthermore, with regard to the Veteran's first period of Reserve service from 1991 to 1998, the service records show that he only served on periods of active duty for training during those years without any inactive training periods.  Moreover, during his second period of Reserve service which he entered into in February 2007, the records merely show that he served two periods of active duty for training from October 2, 2009 to October 30, 2009, but there is no evidence that he served any other periods of duty, and it's unlikely he did so because this period of duty was for his military occupational specialty training for which he specifically enlisted and which he failed.

The Board notes that, effective August 4, 2014, VA implemented rules replacing references to the DSM-IV with the DSM-5.  The DSM-5 applies to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The Veteran's appeal was certified to the Board in December 2015.  Consequently, the DSM-5  is for application to his appeal.  

The amendments replace those references in the VA regulations to the DSM-IV with references to the recently updated DSM-5.  However, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the National Personnel Records Center (NPRC), or any other appropriate agency, and request it conduct a search for any mental health treatment records related to the Veteran in January to February 1991, specifically those at the Division Mental Health Service, U.S. Army Health Clinic, Schofield Barracks, Hawaii, related to an intake/screening note dated January 31, 1991 which states that "[f]urther information can be found in this clinic's confidential files."  A negative response should be requested if records are not available.

2.  Contact the Veteran and request that he provide a more detailed statement identifying the incident(s) of "bullying" he alleges occurred during his military service that he believes is the cause of his PTSD and/or other mental health disorder(s), including the date (month/year) such incident occurred and, if such incident occurred during a period of Reserve of National Guard duty, the whether such duty was active duty for training or inactive duty training.  Should the Veteran provide sufficient information, then additional development should be conducted to obtain any attainable evidence in support of the Veteran's claim.  If it is determined that the Veteran's information is insufficient to verify his claimed PTSD stressor, than a Formal Finding should be made and the Veteran and his representative notified appropriately of such finding.

The Veteran should also be asked to clarify if he is alleging personal assault as a result of the claimed in-service bullying (as seen in the March 2015 private physician's medical statement which states the Veteran was exposed to verbal, emotional and physical bullying).  If he responds in the affirmative, then provide the Veteran should be provided with appropriate notice regarding establishing claims for PTSD based on personal assault and permit him the appropriate time to submit or identify the alternative information and/or evidence listed in said notice that may support his claim.  Thereafter the appropriate procedures should be followed to develop such claim.

3.  After all additional attainable evidence has been associated with the claims file, scheduled the Veteran for an appropriate VA examination to determine the nature and etiology of any present Axis I psychiatric disorders utilizing the DSM-5 diagnostic criteria.  The examiner should review the claims file in conjunction with the examination, including this remand.  The examiner should be advised of the Veteran's alleged in-service PTSD stressor(s) (i.e., bullying) and if such stressors have been independently verified.

a. Based on the examination and review of the record, the examiner should provide a diagnosis of all Axis I psychiatric disorders currently present or that have been present since October 2011 when the Veteran filed his current claim for service connection, to include depression, not otherwise specified; major depressive disorder, recurrent; psychotic disorder, not otherwise specified; schizoaffective disorder; major depressive disorder with psychosis; anxiety disorder, not otherwise specified; mixed anxiety and depressed moods/adjustment disorder; and schizophrenia, paranoid type.  

b. If a diagnosis of PTSD is made, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's PTSD resulted from an alleged verified in-service stressor.  

c. If the Veteran has alleged a personal assault, the examiner should further provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's PTSD is the result of the alleged in-service personal assault.  

d. If a diagnosis of PTSD is not warranted, then the examiner should provide a detailed explanation of what criterion or criteria for a diagnosis under the DSM-5 is not present to support a diagnosis of PTSD.

e. If an Axis I diagnosis other than PTSD is rendered (to include depression, not otherwise specified; major depressive disorder, recurrent; psychotic disorder, not otherwise specified; schizoaffective disorder; major depressive disorder with psychosis; anxiety disorder, not otherwise specified; mixed anxiety and depressed moods/adjustment disorder; and schizophrenia, paranoid type), the examiner should provide an opinion, as to each, as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that such diagnosed psychiatric disorder either had its onset during or is related to the Veteran's active military service (i.e., related to an injury or disease incurred or aggravated during a period of active duty or active duty for training during his Reserve or Texas Army National Guard service, or related to only an injury incurred during a period of inactive duty training during his Reserve or Texas Army National Guard service), to include the reported bullying so long as the examiner finds that such was consistent with the places, types and circumstances of his service.  

In rendering any medical opinion, the examiner should consider and discuss the Veteran's report of onset and continuity of symptoms, if any, as well as the past history of treatment, to include the in-service mental health records from 1991, the VA mental health treatment records since 2011, the Social Security Administration psychological evaluations in 2011, and the private physicians' medical statements from March 2015 and February 2016.  

The examiner must provide a thorough explanation for all opinions rendered.  If the examiner cannot provide an opinion without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  Thereafter, readjudicate the Veteran's claim.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


